Beck, P. J.
1. The evidence in both of the cases stated above was sufficient to authorize the verdict of guilty returned by the jury.
2. The other issues involved in each of these cases raising the question of *525the constitutionality of certain statutes were discussed and decided adversely to the plaintiffs in error in the case of Johnson v. State, 169 Ga. 814 (152 S. E. 76).
Nos. 7360, 7370.
April 18, 1930.
Rehearing denied May 19, 1930.
Pierce Brothers and L. L. Fleming, for plaintiffs in error.
George Sains, solicitor-general, and John M. Graham, contra.

Judgment ceffirmed.

All the Justices concur, except Russell, C. J., and Atkinson, J., who dissent upon the grounds stated in the dissenting opinion in Johnson v. State, supra.